DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following grammatical informality: “between of the first amount” as recited in line 2.  Deleting “of” in the above claim recitation may overcome the claim objection. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for overlap between a tumor in the patient and an organ at risk (claim 3), does not reasonably provide enablement for the broad scope of “overlap” in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included overlap between a tumor in the patient and an organ at risk.  However, the scope of protection sought by the claims is "overlap" which includes any overlap of any component of the system, patient, room, and/or operator. The disclosure did not enable one to make and/or use all overlaps in the broad scope of the claimed invention, such as any overlap of any component of the system, patient, room, and/or operator, which would require undue experimentation to make and/or use since some of these overlaps do not correspond to the dose adaptations. 
 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “overlap” in general, which can include any overlap of any component of the system, patient, room, and/or operator. However, the subject matter to which the specification pertains is overlap between a tumor in the patient and an organ at risk. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the overlap between the tumor in the patient and an organ at risk to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all overlaps in the broad scope of "overlap", such as any overlap of any component of the system, patient, room, and/or operator, which would require undue experimentation to make, since some overlaps do not correspond to dose adaptions.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the overlap between the tumor in the patient and an 
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to overlap between the tumor in the patient and an organ at risk. However, there is no direction or guidance with regard to all overlaps in the broad scope of "overlap", such as any overlap of any component of the system, patient, room, and/or operator, which would require undue experimentation to make and/or use since some overlaps do not correspond to dose adaptions.  
(6) The existence of working examples: The disclosure does provide a working example using overlap between the tumor in the patient and an organ at risk. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for overlaps that do not correspond to dose adaptions, such as any overlap of any component of the room and/or operator.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all overlaps, there are overlaps that do not correspond to dose adaptions, such as overlaps of any component of the room and/or operator. Since these types of overlaps do not correspond to dosage, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for overlap between the tumor in the patient and an organ at risk, the specification does not enable one to make and/or use the claimed invention with all overlaps, such as any overlap of any component of the system, patient, room, and/or operator, which would require undue 
This rejection may be obviated by including claim language clarifying that overlap is between the tumor in the patient and an organ at risk.  Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 21, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Owens et al. (US 2018/0369611; hereinafter Owens).

Regarding claims 1, 21, and 25, Owens discloses a method, a corresponding non-transitory computer readable medium comprising non-transitory computer-readable instructions, the computer-readable instructions comprising instructions for performing operations, and a corresponding system comprising: a memory for storing instructions; and one or more processors for executing the instructions stored in the memory for performing operations (pars. 126-129 and 132) comprising: determining, by processor circuitry (106), a patient anatomy at a first time within a given radiotherapy treatment fraction after a radiotherapy treatment dose has been delivered by a radiotherapy device (abstract and pars. 61-

Regarding claim 2, Owens discloses wherein the parameter of the radiotherapy device is adjusted while maintaining the prescribed dose parameter to be delivered within the given radiotherapy treatment fraction, wherein the prescribed dose parameter comprises at least one of a prescribed fraction dose to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Owens as applied to claim 1 above, and further in view of Laaksonen et al. (US 2020/0105399; hereinafter Laaksonen).
Owens discloses claim 1. 
However, Owens fails to disclose determining a first distance between a border of a tumor in the patient and an organ at risk based on the determined patient anatomy at the first time; determining a second distance between the border the tumor in the patient and the organ at risk based on the reference patient anatomy; and increasing/decreasing the amount of radiotherapy treatment dose delivered at the second time based on a deviation between the first and second distances. 
Laaksonen teaches determining a first distance between a border of a tumor in the patient and an organ at risk (par. 85) based on the determined patient anatomy at the first time (610); determining a second distance between the border the tumor in the patient and the organ at risk (85) based on the 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Owens with the teaching of Laaksonen, since one would have been motivated to make such a modification for delivering a high dose to a target while minimizing adverse effects on critical OARs (Laaksonen: par. 78).
	It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the increasing/decreasing, since where the general conditions of a claim are disclosed in the prior art (Laaksonen: par. 91), discovering the optimum or working ranges or values involves only routine skill in the art. One would have been motivated to make such a modification for delivering a high dose to a target while minimizing adverse effects on critical OARs (Laaksonen: par. 78).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Owens as applied to claim 1 above, and further in view of Laurence, Jr. et al. (US 2019/0143145; hereinafter Laurence).
Owens discloses claim 1. 
However, Owens fails to disclose computing a level of accuracy of the determined patient anatomy at the first time; and modifying the radiotherapy device parameter based on the computed level of accuracy. 
Laurence teaches computing a level of accuracy of the determined patient anatomy at the first time; and modifying the radiotherapy device parameter based on the computed level of accuracy (par. 52). 
.
	
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Owens as applied to claim 1 above, and further in view of Klein et al. (US 2006/0241332; hereinafter Klein).

Regarding claim 16, Owens discloses claim 1. 
However, Owens fails to disclose estimating an amount of dose that remains to be delivered within the given radiotherapy treatment fraction, wherein the parameter of the radiotherapy device is adjusted based on the estimated amount of dose that remains to be delivered. 
Klein teaches estimating an amount of dose that remains to be delivered within the given radiotherapy treatment fraction, wherein the parameter of the radiotherapy device is adjusted based on the estimated amount of dose that remains to be delivered (par. 59). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Owens with the teaching of Klein, since one would have been motivated to make such a modification for improving dose accuracy (Klein: par. 4).

Regarding claim 17, Klein teaches wherein the radiotherapy treatment dose is delivered to a given region in the patient anatomy at the first time (par. 59: before the remainder of the total dose is delivered), further comprising: determining whether the given region in the patient anatomy will be irradiated by the radiotherapy device at another time within the given radiotherapy treatment fraction (par. 59: to deliver the remainder of the total dose); and modifying the amount of radiotherapy treatment dose delivered at the second time as a function of the determination of whether the given region in the 

Regarding claim 18, Klein teaches modifying the amount based on whether the another time is closer to a start of the radiotherapy treatment fraction or an end of the given radiotherapy treatment fraction (par. 59: since nearly always further adjustment will be needed). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Owens as applied to claim 1 above, and further in view of Stahl et al. (US 2010/0322381; hereinafter Stahl).
Owens discloses claim 1.
However, Owens fails to disclose re-ordering segments in a radiotherapy treatment plan to change times when different regions of the patient anatomy are irradiated within the given radiotherapy treatment fraction, wherein: the radiotherapy treatment plan identifies a first region of the patient anatomy to irradiate at a third time within the given radiotherapy treatment fraction and a second region of the patient anatomy to irradiate at a fourth time within the given radiotherapy treatment fraction; and after re-ordering the segments, the radiotherapy device irradiates the first region of the patient anatomy at the fourth time within the given radiotherapy treatment fraction and the second region of the patient anatomy at the third time within the given radiotherapy treatment fraction. 
Stahl teaches re-ordering segments in a radiotherapy treatment plan to change times when different regions of the patient anatomy are irradiated within the given radiotherapy treatment fraction, wherein: the radiotherapy treatment plan identifies a first region of the patient anatomy to irradiate at a third time within the given radiotherapy treatment fraction and a second region of the patient anatomy to irradiate at a fourth time within the given radiotherapy treatment fraction; and after re-ordering the segments, the radiotherapy device irradiates the first region of the patient anatomy at the fourth time 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Owens with the teaching of Stahl, since one would have been motivated to make such a modification for more flexibility (Stahl: par. 10). Furthermore, where the general conditions of a claim are in the prior art (Stahl: pars. 28 and 77), rearranging only involves only routine skill in the art. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Owens as applied to claim 1 above, and further in view of Siochi (US 6128366).
Owens discloses claim 1 and one or more segments in a radiotherapy treatment plan to perform scanning with times when one or more regions of the patient anatomy are irradiated within the given radiotherapy treatment fraction or to irradiate regions of the patient anatomy that are specified to be irradiated in the radiotherapy treatment plan (par. 67). 
However, Owens fails to disclose adding one or more segments that are additional and different. 
Laaksonen teaches adding one or more segments that are additional and different (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Owens with the teaching of Siochi, since one would have been motivated to make such a modification for correcting extreme errors (Siochi: abstract).

Allowable Subject Matter
Claims 3-6, 22-24, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884